Citation Nr: 1648300	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  05-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

When this case was previously before the Board in January 2012, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

A claim for entitlement to a TDIU is part of an increased rating issue when such claim is raised by the record, and the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board took jurisdiction over the issue of TDIU in the January 2012 decision and remand.

The claim has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  The Board finds that additional development is needed prior to deciding the issue.  In this case, the Veteran meets the threshold requirements for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), at 50 percent disabling; residuals of gunshot wound (GSW) through and through, left thigh, at 30 percent disabling; coronary artery disease (CAD), at 30 percent disabling; scars, status-post GSW, left thigh, 0 percent disabling; Non-Hodgkin's lymphoma, at 0 percent disabling; chronic fatigue syndrome, at 0 percent disabling; scars, residuals of coronary artery bypass surgery, at 0 percent disabling; left neck scar, at 0 percent disabling; and left axilla scar, at 0 percent disabling.  The Veteran's combined rating is 80 percent.

At his February 2010 VA examination, the Veteran indicated that he could only work two hours a day due to fatigue, and at his October 2010 VA examination the Veteran essentially asserted that he had missed 32 weeks of work the prior 12 months due to fatigue and depression.  In the results of an April 2013 VA heart examination, the examiner indicated that the Veteran's CAD had no functional impact on his ability to work and "no physical activity that causes any symptoms".  However, the Board notes that the Veteran's interview-based metabolic equivalent test (MET) test reflected an estimated METs level was less than three to five METs.  This METs level was found to be consistent with activities such as brisk walking.  

In November 2015 VA examinations, examiners indicated that the Veteran's scar(s) (regardless of location) and muscle injury(ies) did not impact his ability to work. However, the examiners provided conclusory opinions with no rationale.  As such, the opinions carry little probative value.  Given the deficiencies in the evidence and to ensure due process, the Board finds that additional development is needed prior to deciding this issue.

Finally, the Veteran's representative noted in a November 2016 brief that VA Form 21-8940 was received in October 2015 and requested another remand for proper consideration of the facts contained in the formal application if the claim was not granted.  See 38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain any updated VA treatment records and associate them with the record.
2.  Schedule the Veteran for the appropriate  VA regarding TDIU.  Provide access to the electronic claims file to the examiner for review of the case.  The examiner is asked to interview the Veteran as to his education, training, and work history.  The examiner should provide an assessment of the impact of the Veteran's service-connected disabilities alone on his ability to perform physical and mental tasks in a work-like setting. 

3.  Thereafter, adjudicate the matter of TDIU, and furnish the Veteran a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

